SMITH, C. J.
The facts presented in the present appeal from the refusal of the judge to interpose by a restraining order, and arrest the action of the commissioners in carrying into full effect *249the act of March 8, 1883, ch. 260, as well as the matter of law arising thereon, are essentially the same as those considered and disposed of in Evans v. Commissioners, 89 N. C., 154.
The cases referred to in the re-argument and the issues pressed upon our attention have not unsettled our former convictions of the correctness of the conclusions then reached.
But if any disturbing doubts had been produced upon a reexamination of the subject, they are put at rest by the curative and ratifying statute passed at the present session of the General Assembly, supplemental to and amendatory of the former enactment.
This act recites the holding of the election to ascertain the popular will, the issue of the authorized county bonds, the levy of the tax, and then proceeds to declare the bonds, when disposed of at their par value, to be binding, and to direct the collection and payment into the county treasury of the taxes levied. The remaining provisions of the act are intended to facilitate and complete the transaction in the transfer of the bridge, and the last section (6) requires the disposition of the “bridge bonds” to be effected before the 1st day of June, 1885, and unless this be done, repeals the original act and all laws made in pursuance thereof.
There is no error in the ruling and this will be certified.
No error. Affirmed.